DISMISS; Opinion issued April 19, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01109-CV

                             WALTER SEGOVIA, Appellant
                                        V.
                           WELLS FARGO BANK, N.A., Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01757-2012

                               MEMORANDUM OPINION
                         Before Justices Bridges, FitzGerald, and Myers
                                 Opinion by Justice FitzGerald
       The $175 filing fee in this case is overdue. By letter dated August 13, 2012, we notified

appellant the fee was due. We directed appellant to remit the fee within ten days. We cautioned

appellant that failure to do so would result in the dismissal of this appeal. Also by letter dated

August 13, 2012 we notified appellant the time for filing his docketing statement had expired.

We cautioned appellant that failure to file his docketing statement might result in the dismissal of

the appeal. To date, appellant has not paid the filing fee, filed his docketing statement, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b),(c).


                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE

121109F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WALTER SEGOVIA, Appellant                          On Appeal from the County Court at Law
                                                   No. 4, Collin County, Texas
No. 05-12-01109-CV        V.                       Trial Court Cause No. 004-01757-2012.
                                                   Opinion delivered by Justice FitzGerald.
WELLS FARGO BANK, N.A., Appellee                   Justices Bridges and Myers participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee WELLS FARGO BANK, N.A. recover its costs of this
appeal from appellant WALTER SEGOVIA.


Judgment entered April 19, 2013.




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




121109.op.docx                               –2–